As filed with the Securities and Exchange Commission on November 16, 2016 File Nos. 333-155395 811-22250 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 414 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 416 x PIMCO ETF Trust (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (866) 746-2606 Robert W. Helm, Esq. Douglas P. Dick, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended,the Registrant certifies that it meets all the requirements of effectiveness of this Post-Effective Amendment No. 414 to its Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 414 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City ofNewport Beachin theState of Californiaon the 16th day of November, 2016. PIMCO ETF TRUST (Registrant) By: Peter G. Strelow*, President *By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee November 16, 2016 George E. Borst* Trustee November 16, 2016 E. Philip Cannon* Trustee November 16, 2016 Jennifer H. Dunbar* Trustee November 16, 2016 Gary F. Kennedy* Trustee November 16, 2016 Peter B. McCarthy* Trustee November 16, 2016 Douglas M. Hodge* Trustee November 16, 2016 Ronald C. Parker* Trustee November 16, 2016 Peter G. Strelow* President (Principal Executive Officer) November 16, 2016 Trent W. Walker* Treasurer (Principal Financial and Accounting Officer) November 16, 2016 *By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact * Pursuant to powers of attorney filed with Post-Effective Amendment No. 347 to the Registration Statement on May 19, 2016, and incorporated by reference herein. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
